02/28/2018
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs February 26, 2018

                                 IN RE ALLIE A. ET AL.

               Appeal from the Juvenile Court for Montgomery County
                    No. 15-2689, 15-2690     Tim Barnes, Judge
                      ___________________________________

                          No. M2018-00326-COA-T10B-CV
                       ___________________________________


This is an accelerated interlocutory appeal as of right from the denial of a motion for
recusal. The petition for recusal appeal was filed twenty-four days after entry of the
order denying the motion. Because the appeal was untimely, we dismiss.

     Tenn. Sup. Ct. R. 10B Accelerated Interlocutory Appeal; Appeal Dismissed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which THOMAS R.
FRIERSON II and ARNOLD B. GOLDIN, JJ., joined.

Kimberly G. Turner, Clarksville, Tennessee, for the appellant, Adam P.


                                        OPINION

       On January 11, 2018, Adam P. (“Father”) filed a motion to recuse in the Juvenile
Court for Montgomery County, Tennessee. As explained in the motion, the basis for
recusal was the trial judge’s actions and statements in connection with an earlier motion
for recusal filed by Father in 2015. After conducting a hearing, the trial court entered an
order denying the request for recusal. From this order, Father filed his appeal.
Additionally, Father requested that we decide this matter on an expedited basis and stay
all proceedings below.

        Rule 10B of the Rules of the Supreme Court of Tennessee governs appeals from
the denial of a motion for a judge’s disqualification or recusal. The rule provides two
methods of appeal: “an accelerated interlocutory appeal as of right . . . or the ruling can
be raised as an issue in an appeal as of right following the entry of the trial court’s
judgment.” Tenn. Sup. Ct. R. 10B, § 2.01 (citation omitted). For an accelerated appeal
as of right, “a petition for recusal appeal shall be filed in the appropriate appellate court
within twenty-one days of the trial court’s entry of the order.” Id. § 2.02.

       On January 30, 2018, the trial court entered its order denying the recusal request.
But the petition for an accelerated interlocutory appeal was not filed until February 23,
2018. Because the petition was filed more than twenty-one days after entry of the trial
court’s order, we must dismiss this interlocutory appeal as untimely. See Muse v. Jolley,
No. E2014-02462-COA-T10B-CV, 2015 WL 303366, at *2 (Tenn. Ct. App. Jan. 23,
2015).



                                                  _________________________________
                                                  W. NEAL MCBRAYER, JUDGE




                                             2